7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff-Appellant,v.Paul B. CALHOUN;  Denise Lewandowship, Parole CommissionPsychologist;  NORTH CAROLINA PAROLE COMMISSION,Defendants-Appellees.
No. 93-6518.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 14, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Senior District Judge.  (CA-92-126-2-MC)
Restoney Robinson, Appellant Pro Se.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Restoney Robinson appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his Fed.  R. Civ. P. 60(b) motion for vacation of judgment.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Calhoun, No. CA-92-126-2-MC (M.D.N.C. Apr. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED